DETAILED ACTION
EXAMINERS COMMENT
The amended drawings filed October 31st, 2021 have been approved.
EXAMINERS STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-17, 19-22 are allowed. The following is an Examiners statement of reasons for allowance:
Regarding claims 1-17, 9-22, Minowa et al. (US 2010/0008715; hereinafter Minowa), as modified by Hemphill et al. (US 6,022,054; hereinafter Hemphill), discloses a structural joint comprising nearly all the limitations of claims 1 and 22, including first and second compression elements (comprising 2 and 12 of Minowa), first and second structural members (members 1 of Minowa), first and second adhesive materials (Col. 3 lines 26-49 of Hemphill; refer to Annotated Fig. 3 from prior action), a joint cover body (52 of Hemphill), and a tertiary adhesive (Col. 3 lines 26-49 of Hemphill; refer to Annotated Fig. 3 from prior action). However, Minowa nor Hemphill teach that the gap filled with adhesive material between the structural members and compression elements are wider at the distal end portion of the structural members, tapering inwardly towards proximal end portions of the structural members, nor that the exterior profile geometry of the compression elements taper inwardly toward distal end portions of the structural elements. Further, Minowa nor Hemphill, do not hint, teach, or suggest any reason to modify the gaps or compression elements to feature such a taper, as in doing so would create a weaker structural joint than intended for. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678               

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678